Exhibit 99.1 1700-700 West Pender Street Vancouver, BC V6C 1G8 Canada Tel: (604) 688-9368Fax: (604) 688-9336 www.kobexminerals.com TSX-V:KXM ïNYSE-MKT:KXM NEWS RELEASE Kobex Announces Results of AGM Vancouver, BC – June 21, 2012 – Kobex Minerals Inc. (“Kobex” or the “Company”) (TSX.V:KXM, NYSE MKT:KXM,) is pleased toannounce the results of the Company’s Annual General meeting of Shareholders (“Meeting”) held in Vancouver, British Columbia on June 20, 2012.The shareholders approved all motions put forth at the Meeting including the re-appointment of KPMG LLP, Chartered Accountants, as the Company’s independent auditors, and the confirmation of the Company’s Stock Option Plan. The shareholders re-elected Roman Shklanka, Alfred Hills, James O’Rourke, Alexander Davidson, and Michael Atkinson to the Company’s Board of Directors. Kobex is a Vancouver- based publically traded mineral exploration company and is well funded with about $37 million of cash on hand and a similar amount in working capital.The Company is seeking to acquire advanced projects that meet its criteria of established resources, competitive costs, and significant exploration potential.The Company also holds the Mel and Barb zinc/lead properties near Watson Lake in southeast Yukon, and recently announced an exploration program at the Mel for the 2012 summer field season.The Company is continuing to review its alternatives for these properties in view of forecasts for strengthening zinc markets in the medium term, the exploration potential for the Mel and Barb, and their relatively favourable location in the Yukon. For further information contact: Kobex Minerals Inc. Alfred Hills, President Tel: 604-688-9368 / Fax: 604-688-9336 investor@kobexminerals.com On behalf of the Board of Directors KOBEX MINERALS INC. “Alfred Hills” Alfred Hills, President and CEO The TSX Venture Exchange and the NYSE MKT have not reviewed and do not accept responsibility for the adequacy or accuracy of this news release.
